Advisory

As per the AFCP 2.0 filed on 1/12/2022, Applicant's arguments with respect to the subject matter of the instant claims have been fully considered but are not persuasive.
As per claim 62, Applicant asserts prior-art(s) does not teach the claim elements such as deleting a first mapping relationship of the authorization credential to the second electronic device (i.e. the old device) and setting up a second mapping relationship that maps an authorization credential to the first electronic device (i.e. the new device) (Remarks: Page 10 / 1st Para / Line 5 –7) because there is a distinction between "destroying the data that has been exported" (Merrien: Para [0044] Line 23-24) and "the signature" (Merrien: Para [0044] Line 5, 18, 23 and 27) that is not deleted in the method disclosed by Merrien.  Examiner respectfully disagrees with the following rational. 
(a) This argement is irrelevant because Examiner notes according to MPEP 2111 of the broadest and reasonable claim interpretations, applicant’s argument has no merit since the alleged limitation such as “(a) what is the exact context of authorization credential” has not been specifically recited into the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
(b) In light of that, Merrien teaches providing security management during the SIM (card) application transfer from one device to another device, wherein the secure content of SIM application data includes, at least, personal data, bank application and associated secrets (Merrien: Para [0014] Line 3 – 6 and Para [0038] Line 27 – 29), which is stored in an embedded UICC security card that ensures network authentication, integrity and security of personal data (Merrien: Para [0002]) and it’s clear the data content, as alleged by Applicant, must include credentials such as bank application credential, network credential and etc. for network authentication purpose;
(c) a singed (destroy) message is sent from the old terminal device (i.e. the 2nd device) to the server after an authorization credential (i.e. secure data) is destroyed by the old terminal device and subsequently, and the server transfers the authorization credential (i.e. secure data) to the new terminal device (i.e. the 1st device) and as such, the mapping relationship between the old terminal device and the authorization credential is thus replaced / deleted and changed from the old device to new terminal set up a (new) second mapping relationship that maps an authorization credential to the the new device (I.e. the first electronic device) and as such Applicant's arguments are respectfully traversed.


                  /Longbit Chai/
    Primary Examiner, Art Unit 2431
                   No. #2295 – 2022